MEMORANDUM AND ORDER
WANGELIN, District Judge.
This matter is before the Court sua sponte.
Plaintiff in this action was imprisoned in both the Wayne and Butler County Jails during his trial for first degree murder. His incarceration in said county jails terminated July 12, 1977 when he plead guilty to the murder charge and was sentenced to imprisonment for his natural life commencing July 12, 1977.
Plaintiff alleges that the terms of his confinement in the Wayne and Butler County Jails violated his constitutional rights pursuant to the Eighth and Fourteenth Amendments. Specifically, plaintiff alleges that he was not allowed to bathe or to take exercise outside of his cell. He further alleges that he was denied access to the County Law Libraries. Normally such allegations may give rise to a valid cause of action.
However, in the instant case, plaintiff did not bring this action until May 28, 1985, some nine (9) years after his incarceration in Wayne and Butler County Jails had come to an end. Thus, the actions complained of by plaintiff are barred by MORS §§ 516.120 and 516.130. Further, the tolling provision of MORS § 516.170 are inapplicable due to the fact that plaintiff is imprisoned for a term of his natural life.
Accordingly,
IT IS HEREBY ORDERED that the above-styled action be and is DISMISSED with prejudice as to all named defendants.